DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.

Status of Claims
This office action is a response to an amendment filed on 09/15/2020.  Claims 1, 10, 16, 17 and 23 are amended, and claims 6, 15, 22 and 24 are cancelled.  Claims 1-5, 7-14, 16-21 and 23 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 14-15, with respect to the rejections under 35 USC 112, first paragraph, have been fully considered and are persuasive, therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 15-16, with respect to the rejections under 35 USC 103(a) have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in the second to last limitation, was amended to recite “control the receiving device to transmit the packets to the destination device, on the basis of the operation status of the destination device and the reason why the destination device is 
Claim 1, in the last limitation, recites “provide an error notification to the transmitting device … without transmitting a packet to the destination device”.  The examiner is unable to find support for this limitation in the specification.  The best support found for this limitation is in paragraph [0197] of the published application which states “the receiving device 2000 can immediately provide an error notification to the transmitting device 4000 without transmitting mail to the mail server”.  However, “without transmitting mail” is different from “without transmitting a packet”, as mail consists of multiple packets.  Therefore the limitation is deemed to be new matter. 
Claims 10, 16, 17 and 23 recites similar limitations as claim 1, and are therefore rejected under the same rationale.
Claims 2-5, 7-9, 11-14 and 18-21 are dependent from claims 1, 10, 16, 17 and 23, and are therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458